 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY HERNANDEZ,                                        No. 2:17-CV-1803-KJM-DMC-P
12                          Plaintiff,
13               v.                                             FINDINGS AND RECOMMENDATIONS
14    THOMAS,
15                          Defendant.
16

17                    Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is defendant’s motion to dismiss for failure to inform

19   the court of a change of address (ECF No. 56).

20                    On March 12, 2019, mail directed to plaintiff was returned by the United States

21   Postal Service as undeliverable. Pursuant to Eastern District of California Local Rule 183(b), any

22   party appearing pro se must file and serve a notice of change of address within 63 days of mail

23   being returned. A review of the docket reflects that plaintiff has filed a notice of change of

24   address.1 Though he did so outside the 63-day window, the court finds plaintiff’s tardiness

25   should be excused and this action should proceed.

26   ///

27
             1
                      By separate order issued herewith, the court vacates the prior findings and recommendations that
28   defendant’s motion be granted.
                                                               1
 1                  Based on the foregoing, the undersigned recommends that defendant’s motion to

 2   dismiss (ECF No. 56) be denied.

 3                  These findings and recommendations are submitted to the United States District

 4   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 5   after being served with these findings and recommendations, any party may file written

 6   objections with the court. Responses to objections shall be filed within 14 days after service of

 7   objections. Failure to file objections within the specified time may waive the right to appeal. See

 8   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9

10   Dated: October 3, 2019
                                                            ____________________________________
11                                                          DENNIS M. COTA
12                                                          UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
